DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11, 13-17, and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Borkeman as described in the Office Action mailed on 06/23/2021.
However, Brokeman does not disclose every limitation of independent claims 1, 17, 20, 23 and 25 as described in the Office Action mailed on 06/23/2021 (Paras. 19-29) and Applicant’s argument filed 08/02/2021 (p. 8).
Further, regarding independent claim 21, examiner agrees with applicant’s argument that Novak (considered to be the closest prior art of record with respect to claim 21) does not teach “the actuator (30) is operable to move the threaded portion of the at least one arm (22) toward and away from the longitudinal axis”. (See p.8, last paragraph of applicant’s remark filed 12/20/2021.)
In addition, regarding claim 22, Brokeman does not disclose “the actuator (15) is rotatable relative to the arbor shaft (2) about the longitudinal axis”.
Regarding claim 24, Brokeman does not disclose “a cover supported by the arbor shaft to partially enclose the at least one arm, wherein the threaded portion of the at least one arm extends through the cover.”
Other prior art or record also does not teach every limitation of either one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHWEN-WEI SU/Examiner, Art Unit 3722